SHIVERS, Judge.
We affirm that portion of the trial court’s Final Judgment in favor of Dealers Insurance Company (Dealers) and Florida Managing General Agency, Inc., # 555, entered on the verdict of the jury on the claim of Daniel P. Brown. As to Brown’s claim against Betty C. Kirkpatrick, d/b/a Kirkpatrick Insurance Agency, we find that the questions were properly submitted to the jury, and we reverse the judgment non *1119obstante veredicto and direct that the jury verdict in favor of Brown and against Kirkpatrick be reinstated and judgment in favor of Brown and against Betty C. Kirkpatrick d/b/a Kirkpatrick Insurance Agency be entered thereon. In view of our disposition, it is unnecessary to reach the issues raised by Dealers on cross-appeal.
AFFIRMED in part, REVERSED in part, and REMANDED with directions.
MINER and WOLF, JJ., concur.